Citation Nr: 9932737	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-38 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of left knee 
injuries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to October 
1990.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Board notes the veteran's claims 
file has now been transferred to Cleveland, Ohio.

The Board notes that subsequent to the last supplemental 
statement of the case (SSOC), in July 1999, the veteran 
submitted a statement which essentially reiterated his 
medical history and his contentions, and requested service 
connection for his left knee disability. When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice of that issue and 
whether the claimant would be prejudiced by lack of such 
notice.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. 
Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993).  As this statement does not provide 
new evidence concerning service connection for the veteran's 
left knee disability, but simply restates the prior 
contentions of the veteran, the Board finds there to be no 
prejudice to the veteran in adjudicating his claim for 
service connection without remanding the case to the RO for 
an SSOC.  Id.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A left knee medial femoral condyle osteochondritis 
dissecans was not shown or diagnosed during service, and 
there is no continuity of symptomatology as to a left knee 
medial femoral condyle osteochondritis dissecans after 
service.

3.  A left knee medial femoral condyle osteochondritis 
dissecans is not related to any incident of service.


CONCLUSION OF LAW

A left knee medial femoral condyle osteochondritis dissecans 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he is 
found to have presented a claim which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be granted on the 
basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The Board has thoroughly reviewed the veteran's service 
medical records, and the synopsis of those records noted by 
the VA examiner during the June 1999 examination.  For the 
sake of brevity and for a physician's expert analysis of 
those records the Board will note only the synopsis by the VA 
physician.  As noted in Cohen v. Brown, 10 Vet. App. 128 
(1997), health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  
Cohen, at 140.  That synopsis indicates that the veteran 
injured his left knee three times during service.  "Each 
time, his knee was examined and it was noted to have no 
grinding, no entrapment.  There was a negative McMurray's 
test.  There was no instability of the knee and he was 
treated basically for a 'bruised knee' and he was treated 
with exercises, a low profile, and Motrin tablets.  He 
remained on low profile for a short period of time and then 
he went back to his regular duty as a mechanic.  He 
eventually had an arthrogram performed on his left knee in 
1990, at which time it showed the horizontal tear of the 
anterior horn of the lateral meniscus and he was discharged 
in September of 1990."

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection, including 
arthritis, was manifested to a compensable (10 percent) 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).

Private and VA medical records, including statements from two 
private health care professionals, from January 1995 through 
July 1998 have been reviewed.  An April 1995 private 
chiropractor statement, which does not note the length of 
time the veteran had been seeing her, contains a diagnosis of 
osteoarthritis and ligament instability.  There is no opinion 
in this statement, however, which relates that diagnosis with 
the veteran's active duty service, or any injury during that 
service.  An April 1995 statement from the veteran's private 
physician indicates he had been treating the veteran from 
August 1986, prior to his entry onto active duty, but does 
not contain any reference to the left knee.  The Board notes 
the RO wrote the veteran in August 1997 and March 1998 to 
request he obtain the actual treatment records from these 
health care professionals, but the veteran has not submitted 
those records.

An April 1995 VA orthopedic examination report contains a 
diagnosis of a traumatic injury to the left knee, and relaxed 
medial and lateral ligaments, left knee.  An April 1995 X-ray 
report contains an impression of joint effusion, otherwise 
normal examination.  There is no opinion in the examination 
report, however, which relates that diagnosis with the 
veteran's active duty service, or any injury during that 
service.

Two March 1995 VA treatment reports indicate the veteran 
reported his left knee "went out" with a twisting injury 
during that month.  An April 1995 report indicates the 
veteran reported injuring his knee the night before.  An 
April 1995 X-ray report contains an impression that there was 
no bony abnormality, but that the patella was slightly 
laterally placed, with a suggestion to evaluate if there was 
weakness of the patellar ligament or if it was somewhat 
subluxed laterally.  Otherwise, he suggested a "sunrise" 
view.  Another 1995 April X-ray report contained an 
impression of joint effusion, otherwise normal examination.  
A May 1995 VA hospitalization report indicates a left knee 
arthroscopy was performed.  The post-operative diagnosis was 
left knee medial femoral condyle osteochondritis dissecans.  
A September 1995 X-ray report contained an impression of 
osteochondritis dissecans of the medial femoral condyle.  A 
September 1995 VA treatment report indicates the veteran 
reported being a member of a "repelling" unit in the 
Reserves.  A February 1997 VA treatment report indicates the 
veteran "wrenched" his knee on ice.  An April 1998 VA 
treatment report notes the veteran reported a fracture of his 
left leg at the femur and ankle.  There is no opinion in any 
of these reports, however, which relates any diagnosis with 
the veteran's active duty service, or any injury during that 
service.

During the veteran's February 1996 hearing he testified the 
first treatment of his left knee after service was in March 
1995.

In July 1997 the Board remanded the veteran's claim to the RO 
to obtain all treatment records not then of record, and to 
afford the veteran a VA orthopedic examination to determine 
the nature and etiology of his left knee disability.  That 
development having been completed, the veteran's file has 
been returned to the Board.

A June 1999 VA orthopedic report indicates the examiner, 
after reviewing the veteran's service medical and post-
service medical records, which are in the claims file, 
summarized the service medical records, as noted above.  He 
then indicated that, while a tear of the anterior horn of the 
lateral meniscus was shown by an arthrogram in 1990, an 
arthroscope five years later showed no such tear of the 
lateral meniscus, indicating the tear that was present in 
1990 had healed by 1995.  He noted the veteran showed, on X-
ray in 1995, as well as arthroscopically, an osteochondral 
defect over the medial femoral condyle.  The examiner noted 
this defect was not noted in the 1990 arthrogram nor on 
previous X-rays prior to 1995.  He noted the veteran's 1995 
left knee injury, and then indicated that, from this 
information, it was his feeling the current left knee 
disorder of the osteochondral defect was not related to the 
veteran's military service, but was due to a post-service 
injury, most likely in 1995.  The examiner indicated that no 
arthritis or chondromalacia had been found during the current 
examination of his left knee, in that no positive crepitation 
or grinding had been found.  There was very little discomfort 
and pain found over the knee, except for the medial femoral 
condyle, during this examination, and none was found over the 
patella, and the patella itself was stable.  He repeated his 
conclusion that the inservice injury had healed, and that the 
veteran was not currently suffering from a tear of the 
lateral meniscus.  He concluded that it was his feeling that 
the symptoms the veteran was currently having were due to the 
residuals of the osteochondral defect over the medial femoral 
condyle, which occurred more likely than not from a post-
service injury than from an inservice injury.

The Board notes the veteran's contention that his current 
left knee disability is related to his inservice knee 
injuries.  The veteran, however, as a lay person, is 
competent to testify as to the symptoms he experienced in 
service or afterward, but is not competent to opine as to a 
link between those symptoms and his or her present diagnosis.  
See Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997).

In summation, there is no medical evidence of record which 
relates an osteochondral defect over the medial femoral 
condyle to the veteran's active duty service, or any left 
knee injury which occurred during that service, while there 
is a medical opinion of record which explicitly indicates 
that the defect which resulted in the 1995 surgery was not 
related to the veteran's service.  Accordingly, the 
preponderance of the evidence is against service connection 
for residuals of left knee injuries.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to the representative's argument, in the October 
1999 Informal Brief Presentation, as to the duty to assist 
noted in VA Adjudication Manual M21-1, the Board notes that 
this contention has been addressed by the Court in the case 
of Morton v. West, 12 Vet. App. 477 (1999).  That case 
essentially held that the provisions of Manual M21-1 were, 
for the most part, only interpretive provisions designed to 
facilitate the execution of 38 U.S.C.A. and 38 C.F.R., and 
were not intended to create new rights in conflict with the 
statutes or regulations.  To that extent, the Court held the 
provisions of M21-1 that conflict with 38 U.S.C.A. § 5107(a), 
as to the development of a claim prior to a finding of well 
groundedness, were of no force and effect.  The Court 
specifically held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim.  See also Horne v. West, 11 Vet. App. 9 (1998) 
(per curiam); Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  Subsequently, in August 1999, by VBA Letter 20-99-
60, the Veterans Benefits Administration rescinded those 
sections of Manual M21-1 which instructed VA to fully develop 
a claim before deciding whether or not it was well grounded.


ORDER

Service connection for residuals of left knee injuries is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

